Title: To John Adams from Thomas Terry Davis, 20 February 1801
From: Davis, Thomas Terry
To: Adams, John



Sir—
House of Representatives Feby 20th. 1801

I understand that the Senators & Representatives from Tennessee and Mr Marshall of Kentucky have united in Recommending Mr Roen and Mr McClung as proper persons to be nominated Judge in the Sixth Circuit—This was done without any Consultation being had with Mr Brown & the Representatives from Kentucky, which I deem unfair. I consider Mr Roen one of the first Law Characters in the Western Country & a man of stern integrity—next to Mr. Thurston I would choose him, had my opinion any weight— I am respectfully / yr obt Sert.

Tho T Davis